DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II, claims 1-5, and 7, in the reply filed on 12/09/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).


Specification

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.









Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kumazawa (JP 2012181244 A) (references herein made with respect to English machine translation attached), in view of Kodaira (JP 2019006941 A) (references herein made with respect to English machine translation attached).

Kumazawa teaches a highly durable electrophotographic photosensitive member that is excellent in mechanical/electrical durability and does not generate abnormal images even when used repeatedly for a long period of time (pg. 3, 3rd paragraph from bottom). Kumazawa further teaches that the photosensitive layer has an outermost surface layer that comprises a specific cyclic molecule, a linear molecule that includes the cyclic molecule in a skewered manner, and both terminal groups of the linear molecular having a blocking group, which is collectively known as a polyrotaxane. By using a polyrotaxane having a blocking group for preventing the elimination of the cyclic molecule, the mechanical durability is improved (pg. 2, 2nd paragraph from bottom). Kumazawa further teaches that the outermost surface layer of the photosensitive member is a protective layer (pg. 3, 5th paragraph from top). The polyrotaxanes present in the surface layer of the photosensitive member are crosslinked (pg. 5, 4th paragraph from bottom). Kumazawa also teaches that the mass content of the polyrotaxane with respect to the resin forming the outermost surface layer of the electrophotographic photoreceptor is from 5 to 30% (pg. 3, 4th paragraph from top). When the mass content is less than 5%, the slipping effect is lowered which may cause the wear resistance and scratch resistance of the photoreceptor to decrease. When the mass content exceeds 30%, cloudiness may occur when the surface layer is formed, resulting in defects in the photoreceptor characteristics (pg. 6, 6th paragraph from top).
rd paragraph from bottom). Kumazawa further teaches that either one or both of the linear molecular and the cyclic molecule constituting the polyrotaxane have a hydrophobic modifying group. By performing hydrophobic modification, it becomes easily dissolved in an organic solvent, and the number of usable solvent species increases (pg. 4, 3rd paragraph from top). Furthermore, Kumazawa teaches that if a hydrophobic modifying group is introduced into the hydroxyl group of cyclodextrin, the solvent solubility of the polyrotaxane is further improved (pg. 4, 2nd paragraph from the bottom). 
Finally, Kumazawa teaches an image forming apparatus equipped with the electrophotographic photosensitive member containing the polyrotaxane as discussed above (pg. 13, 2nd paragraph from bottom). The image forming apparatus includes a charging unit, a developing unit, an exposing unit, and a transfer unit (pg. 13, 1st paragraph from the bottom).
Although Kumazawa teaches the benefits of modifying the cyclic group of the polyrotaxane with a hydrophobic functional group, Kumazawa is silent to teach that the cyclic molecules of the polyrotaxane contain (meth)acryloyloxy groups. However, Kodaira teaches polyrotaxanes used as a material of a coating material which gives a cured product excellent scratch resistance (pg. 1, first paragraph from top). The polyrotaxane (C) comprises a modifying group (Cd) for modifying the cyclic molecule (Ca) of the polyrotaxane (pg. 1, 3rd paragraph from bottom). The modifying group preferably has a hydrophobic group which makes the polyrotaxane hydrophobic. This rd paragraph from bottom). Kodaira further teaches that a reactive group bonded to the other end of the site of the hydrophobic group modifying the cyclic molecule (Ca) is reacted with a group capable of reacting with each other or with an isocyanate group. Examples include photoreactive groups, such as (meth)acryloyl groups (pg. 6, 2nd paragraph from top). Although Kodaira specifically teaches the polyrotaxane being used for a polyurethane elastomer, Kodaira also teaches that it is known in the art that an electrophotographic photoreceptor containing a polyrotaxane in the outermost surface layer has excellent mechanical and electrical durability under repeated use (pg. 1, 3rd paragraph from top). 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cyclic molecules of the crosslinked polyrotaxane of Kumazawa with (meth)acryloyloxy groups in order to improve the solvent solubility of the polyrotaxane. See MPEP § 2143(I)(A). 

Conclusion







Any inquiry concerning this communication or earlier communications from the examiner should be directed to Boone A Evans whose telephone number is (571)272-1420.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.A.E./Examiner, Art Unit 1737          

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        01/25/2022